DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim recites on lines 11-15, “ wherein the main timer sets a start time for the cell controller according to a balancing time set by the control unit, 
wherein the cell controller stops when the elapsed time reaches the start time, and wherein the stop management unit shortens the start time when the start time becomes abnormally long in the main timer.” 
	The recitation "elapsed time" is not defined in the claim to identify a certain period of time. It's not clear whether the elapsed time refers to a time within the start time, before or after.
From reviewing the Specification (paragraph 60), it appears the applicant intends to describe the period between commencing the balancing until the "start" time to give cell controller start signal. Thus, for the purpose of examination, the examiner will interpret the claim as reciting:
"main timer; wherein the elapsed time begins when the balancing commences and ends at the start time." Correction is required.
Claims 11-15 are dependent on claim 10 and inherent same deficiency noted above. 
Allowable Subject Matter
4.	Claims 1-3, 5-6 and 8-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record does not teach alone or in combination a battery management device, “wherein the stop management unit includes a sub-timer that is provided separately from the main timer and measures the elapsed time, and wherein the cell controller stops when the elapsed time measured by the main timer reaches a balancing time set by the control unit, or when the elapsed time measured by the sub- timer reaches a predetermined stop time longer than the balancing time.”
From reviewing the Specification (paragraph 60), it appears the applicant intends to describe the period between commencing the balancing until the "start" time to give cell controller start signal. Thus, for the purpose of examination, the examiner will interpret the elapsed time  as:
" wherein the elapsed time begins when the balancing commences and ends at the start time."
Claims 2-3, 5-6 and 8 depend on claim 1 and are allowed for the same reason. 
	Regarding claim 9, the prior art of record does not teach alone or in combination an integrated circuit for balancing the batteries, “ the stop management unit includes a sub-timer that is provided separately from the main timer and measures the elapsed time, and the cell controller stops when the elapsed time measured by the main timer reaches a balancing time set by the control unit, or when the elapsed time measured by the sub-timer reaches a predetermined stop time longer than the balancing time.”
Pertinent Art
	Nagareda et al. (US 20190243310 A1) discloses, “A timer measurement device includes a signal output unit, an operation input unit and a processor. The processor stores ordered time settings including at least respective timer values. When an elapsed time that is measured by using a clock signal output by the signal output unit reaches a timer value of a time setting selected from the time settings, the processor resets the elapsed time, and switches the selected time setting to a next time setting among the ordered time settings. If the operation input unit receives a predetermined change command during, the measurement of the elapsed time for the timer value of the selected time setting, the processor performs, in response to the change command, a change processing which changes a remaining time with respect to the elapsed time for the timer value of the selected time setting (Abstract)”.
	Kawahara et al. (US 20140159671 A1) discloses, “ A battery control circuit includes a voltage detection circuit for measuring voltages of electric cells, balancing circuits for balancing the voltages or SOCs of the electric cells, a signal input/output circuit for communicating with the outside, a power supply circuit having two modes: a normal mode and a low consumption mode, and a time management circuit. It receives a signal containing a period of time until the shift of the power supply circuit from the normal mode to the low consumption mode, and stores it in the time management circuit. If a command from the outside has not been sent for a predetermined period of time or when an operation stop command has been sent from the outside, the time management circuit causes the power supply circuit to continuously operate in the normal mode. Then, the battery control circuit monitors an operation continuation period in the normal mode, and causes the power supply circuit to shift to the low consumption mode when the operation continuation period matches the stored period of time (Abstract).”
	Ke (US 20130200850 A1) discloses, “ A balancing circuit for balancing multiple cells in a battery. The cell balancing circuit includes a first shunt path connected in parallel to a first cell, a controller coupled to the first shunt path, a timer and a storage unit. The controller balances the cells and detects balance conditions of each cell. The timer measures pre-balance times and balance times for each cell. The storage unit stores the pre-balance times and balance times. The controller pre-balances the first cell by enabling the first shunt path for a first pre-balance time and balances the first cell by enabling the first shunt path for a first balance time if an unbalance condition of the first cell is detected by the controller, and updates the first pre-balance time for each balancing cycle based on the first pre-balance time and the first balance time from a previous balancing cycle (Abstract).”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIA KOUSAR whose telephone number is (571)272-3386. The examiner can normally be reached M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SADIA . KOUSAR
Examiner
Art Unit 2859



/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        December 19, 2022